ITEMID: 001-89905
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF TRUFANOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1956 and lives in Voronezh, a town in the Voronezh Region.
5. On 30 October 2000 the Kominternovskiy District Court of Voronezh awarded the applicant against a local welfare authority 2,289.68 Russian roubles (RUB) in child benefit arrears. This judgment became binding on 10 November 2000 but was not enforced immediately.
6. On 7 October 2003 the District Court awarded the applicant against the regional authority RUB 8,774.01 in child benefit arrears. This judgment became binding on 23 October 2003 but was not enforced immediately.
7. On 19 June 2007 the two judgments were enforced.
8. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
